DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 6-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 09/15/2021, is hereby withdrawn and claims 6-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
The application has been amended as follows:  
Claim 6, line 12, the term “said handlers (1-4)” has been changed to -- handlers (1-4)--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 6, and 7 are allowable for setting forth a cutting system for cutting sheet materials comprising a cutting center, a sorting apparatus having grippers for gripping cut materials, and a transfer board for supporting the sheet materials moveable between the cutting center and sorting apparatus, wherein the cutting center comprises a cutting head moveable above the transfer board and provided with a distance sensor for detecting distance data with respect to the sheet resting on the transfer board, wherein the transfer board comprises resting grid which is partially worn by the cutting head, wherein the cutting center has a first control logic and the sorting apparatus has a second control logic, wherein data interface means are provided between the first control logic and the second control logic such that distance data acquired by the distance sensor is transferred, wherein the second control logic has a processing means for defining, periodically during operation cycles, an altitude map based on said distance data detected in a number of positions, and for controlling a gripping step of said handlers based on said altitude map. 
For example, Mossi (8,858,411) teaches a cutting system for cutting sheet materials comprising a cutting center (C), a sorting apparatus (5, 7) having grippers for gripping cut materials, and a transfer board (T) for supporting the sheet materials moveable between the cutting center and sorting apparatus, wherein the cutting center comprises a cutting head moveable above the transfer board (it is not shown but this feature is known in the art).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting systems of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724